FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50363

               Plaintiff - Appellee,             D.C. No. 8:97-cr-00038-PA

 v.
                                                 MEMORANDUM*
CHARLES WILLIAMS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Charles Williams appeals from the district court’s judgment and challenges

the 18-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that the district court procedurally erred by failing to

respond to his mitigating argument and by improperly focusing on punishment and

the seriousness of the conduct underlying the revocation. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court responded

sufficiently to Williams’s mitigating argument and did not base the sentence on

any improper considerations. See Rita v. United States, 551 U.S. 338, 358 (2007);

United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007).

      Williams also contends that his sentence is substantively unreasonable

because the district court gave insufficient weight to mitigating factors. The

district court did not abuse its discretion. See Gall v. United States, 522 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) factors and the totality of the circumstances, including Williams’s

significant breach of the court’s trust. See Gall, 552 U.S. at 51; Simtob, 485 F.3d

at 1062-63.

      AFFIRMED.




                                           2                                     14-50363